DETAILED ACTION
This is in response to Application # 17/860,951.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,419,171. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of one another.  For comparison, see the table bleow.


Instant Application
US PAT 11,419,171
Regarding Claim 1,
A subflow establishment method comprising: establishing, by a first device, a plurality of first subflows based on an identifier of an operator whose network is accessed by each of a plurality of network interface cards and an identifier of an operator corresponding to each of a plurality of IP addresses of a second device, wherein, the plurality of first subflows are subflows of a multipath connection between the first device and the second device, and wherein, an operator whose network is accessed by a network interface card that is of the first device and that is used by each of the plurality of first subflows is the same as an operator corresponding to an IP address that is of the second device and that is used by the first subflow.





2. The method according to claim 1, wherein, each of the plurality of network interface cards of the first device corresponds to an IP address of the first device, and the establishing, by the first device, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: determining, by the first device, a plurality of IP address pairs by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card corresponding to an IP address of the first device in each of the plurality of IP address pairs is the same as an operator corresponding to an IP address of the second device comprised in the IP address pair; and establishing, by the first device, a plurality of first subflows that are in a one-to-one correspondence with the plurality of IP address pairs.



3. The method according to claim 1, wherein, the establishing, by the first device, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: determining, by the first device by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, an IP address that is of the second device and that corresponds to each of the plurality of network interface cards, wherein an operator corresponding to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards is the same as the operator whose network is accessed by the network interface card; and sending, by the first device by using the plurality of network interface cards, a packet to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards, to establish the plurality of first subflows.

4. The method according to claim 1, wherein, the establishing, by the first device, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: obtaining, by the first device, a plurality of combinations, wherein each of the plurality of combinations indicates a combination including one of the plurality of network interface cards and one of the plurality of IP addresses; and when an operator whose network is accessed by the network interface card indicated by each of the plurality of combinations is the same as an operator corresponding to the IP address indicated by the combination, establishing one first subflow by using the combination of the network interface card and the IP address; or when an operator whose network is accessed by the network interface card indicated by each combination is different from an operator corresponding to the IP address indicated by the combination, prohibiting establishment of a subflow by using the combination of the network interface card and the IP address.

5. The method according to claim 1, wherein, the establishing, by the first device, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: establishing, by the first device, a plurality of subflows based on the plurality of network interface cards and the plurality of IP addresses of the second device, wherein the plurality of subflows comprise the plurality of first subflows; and removing, by the first device, all second subflows in the plurality of subflows by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card that is of the first device and that is used by the second subflow is different from an operator corresponding to an IP address that is of the second device and that is used by the second subflow.

6. The method according to claim 1, wherein, the determining, by the first device, the plurality of IP addresses of a second device and the identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: locally obtaining, by a multipath transmission protocol stack of the first device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.

7. The method according to claim 1, wherein, the determining, by the first device, the plurality of IP addresses of a second device and the identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: receiving, by the first device from the second device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.

8. A subflow establishment method applied to a first device, the first device comprising a first network interface card and at least one second network interface card, the first network interface card is a network interface card currently used by the first device, the method comprising: sending, by the first device, a packet to a first Internet Protocol (IP) address of a second device by using the first network interface card to establish a main subflow of a multipath connection between the first device and the second device, wherein, an operator whose network is accessed by the first network interface card is the same as an operator corresponding to the first IP address; receiving, by the first device from the second device, by using the main subflow, at least one second IP address and an identifier of an operator corresponding to each of the at least one second IP address, wherein the at least one second IP address is an IP address other than the first IP address of the second device; and establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address, wherein an operator whose network is accessed by a second network interface card used by each of the at least one other subflow is the same as an operator corresponding to a second IP address used by the subflow.

9. The method according to claim 8, wherein, each of the at least one second network interface card corresponds to an IP address of the first device, and the establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address comprises: determining, by the first device, at least one IP address pair by matching the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address, wherein an operator whose network is accessed by a second network interface card corresponding to an IP address of the first device in each of the at least one IP address pair is the same as an operator corresponding to a second IP address in the IP address pair; and establishing, by the first device, at least one other subflow that is in a one-to-one correspondence with the at least one IP address pair.


10. The method according to claim 8, wherein, the establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address comprises: determining, by the first device by matching the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address, a second IP address accessed by each of the at least one second network interface card, wherein an operator corresponding to the second IP address corresponding to each of the at least one second network interface card is the same as the operator whose network is accessed by the second network interface card; and sending, by the first device by using the at least one second network interface card, a packet to the second IP address corresponding to each of the at least one second network interface card, to establish the at least one other subflow.

11. The method according to claim 8, wherein, the establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address comprises: obtaining, by the first device, at least one combination, wherein each of the at least one combination indicates a combination including one of the at least one second network interface card and one of the at least one second IP address; and when an operator whose network is accessed by the second network interface card indicated by each of the at least one combination is the same as an operator corresponding to the second IP address indicated by the combination, establishing one other subflow of the multipath connection by using the combination of the second network interface card and the second IP address; or when an operator whose network is accessed by the second network interface card indicated by each of the at least one combination is different from an operator corresponding to the second IP address indicated by the combination, prohibiting establishment of a subflow of the multipath connection by using the combination of the second network interface card and the second IP address.

12. The method according to claim 8, wherein, the establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address comprises: establishing, by the first device, at least one subflow based on the at least one second network interface card and the at least one second IP address, wherein the at least one subflow comprises the at least one other subflow; and removing, by the first device, by matching the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address, a subflow that does not meet a requirement in the at least one subflow, wherein an operator whose network is accessed by a second network interface card used by the subflow that does not meet the requirement is different from an operator corresponding to a second IP address used by the subflow that does not meet the requirement.

13. The method according to claim 8, wherein, the method further comprises: obtaining, by a multipath transmission protocol stack of the first device, the first IP address of the second device from an application layer of the first device.

14. A device configured to establish a subflow comprising: a processing circuit; a communications interface; and a storage medium, wherein the storage medium stores an instruction, the communications interface is configured to exchange information with another device according to the instruction delivered by the processing circuit, the processing circuit configured to run the instruction in the storage medium to perform operations comprising: establishing, by the first device, a plurality of first subflows based on an identifier of an operator whose network is accessed by each of a plurality of network interface cards and an identifier of an operator corresponding to each of a plurality of IP addresses of a second device, wherein the plurality of first subflows are subflows of a multipath connection between the first device and the second device, and an operator whose network is accessed by a network interface card that is of the first device and that is used by each of the plurality of first subflows is the same as an operator corresponding to an IP address that is of the second device and that is used by the first subflow.

15. The device according to claim 14, wherein, each of the plurality of network interface cards of the first device corresponds to an IP address of the first device, and the establishing, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: determining, a plurality of IP address pairs by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card corresponding to an IP address of the first device in each of the plurality of IP address pairs is the same as an operator corresponding to an IP address of the second device comprised in the IP address pair; and establishing, a plurality of first subflows that are in a one-to-one correspondence with the plurality of IP address pairs.









16. The device according to claim 14, wherein, the establishing, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: determining, by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, an IP address that is of the second device and that corresponds to each of the plurality of network interface cards, wherein an operator corresponding to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards is the same as the operator whose network is accessed by the network interface card; and sending, by using the plurality of network interface cards, a packet to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards, to establish the plurality of first subflows.

17. The device according to claim 14, wherein, the establishing, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: obtaining, a plurality of combinations, wherein, each of the plurality of combinations indicates a combination including one of the plurality of network interface cards and one of the plurality of IP addresses; and when an operator whose network is accessed by the network interface card indicated by each of the plurality of combinations is the same as an operator corresponding to the IP address indicated by the combination, establishing one first subflow by using the combination of the network interface card and the IP address; or when an operator whose network is accessed by the network interface card indicated by each combination is different from an operator corresponding to the IP address indicated by the combination, prohibiting establishment of a subflow by using the combination of the network interface card and the IP address.

18. The device according to claim 14, wherein, the establishing, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: establishing, a plurality of subflows based on the plurality of network interface cards and the plurality of IP addresses of the second device, wherein the plurality of subflows comprise the plurality of first subflows; and removing, all second subflows in the plurality of subflows by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card that is of the first device and that is used by the second subflow is different from an operator corresponding to an IP address that is of the second device and that is used by the second subflow.

19. The device according to claim 14, wherein, the determining, the plurality of IP addresses of a second device and the identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: locally obtaining, by a multipath transmission protocol stack of the first device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.

20. The device according to claim 14, wherein, the determining, the plurality of IP addresses of a second device and the identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: receiving, from the second device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.
1. A subflow establishment method comprising: determining, by a first device, an identifier of an operator whose network is accessed by each of a plurality of network interface cards of the first device; determining, by the first device, a plurality of Internet Protocol (IP) addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device; and establishing, by the first device, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein the plurality of first subflows are subflows of a multipath connection between the first device and the second device, and an operator whose network is accessed by a network interface card that is of the first device and that is used by each of the plurality of first subflows is the same as an operator corresponding to an IP address that is of the second device and that is used by the first subflow, wherein each of the plurality of network interface cards of the first device corresponds to an IP address of the first device, and the establishing, by the first device, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: determining, by the first device, a plurality of IP address pairs by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card corresponding to an IP address of the first device in each of the plurality of IP address pairs is the same as an operator corresponding to an IP address of the second device comprised in the IP address pair; and establishing, by the first device, a plurality of first subflows that are in a one-to-one correspondence with the plurality of IP address pairs, wherein the plurality of IP address pairs belong to networks of a same type.

2. The method according to claim 1, wherein the establishing, by the first device, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: determining, by the first device by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, an IP address that is of the second device and that corresponds to each of the plurality of network interface cards, wherein an operator corresponding to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards is the same as the operator whose network is accessed by the network interface card; and sending, by the first device by using the plurality of network interface cards, a packet to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards, to establish the plurality of first subflows.

3. The method according to claim 1, wherein the establishing, by the first device, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: obtaining, by the first device, a plurality of combinations, wherein each of the plurality of combinations indicates a combination consisting of one of the plurality of network interface cards and one of the plurality of IP addresses; and if an operator whose network is accessed by the network interface card indicated by each of the plurality of combinations is the same as an operator corresponding to the IP address indicated by the combination, establishing one first subflow by using the combination of the network interface card and the IP address; or if an operator whose network is accessed by the network interface card indicated by each combination is different from an operator corresponding to the IP address indicated by the combination, prohibiting establishment of a subflow by using the combination of the network interface card and the IP address.

4. The method according to claim 1, wherein the establishing, by the first device, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: establishing, by the first device, a plurality of subflows based on the plurality of network interface cards and the plurality of IP addresses of the second device, wherein the plurality of subflows comprise the plurality of first subflows; and removing, by the first device, all second subflows in the plurality of subflows by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card that is of the first device and that is used by the second subflow is different from an operator corresponding to an IP address that is of the second device and that is used by the second subflow.

5. The method according to claim 1, wherein the determining, by the first device, a plurality of IP addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: locally obtaining, by a multipath transmission protocol stack of the first device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.

6. The method according to claim 1, wherein the determining, by the first device, a plurality of IP addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: receiving, by the first device from the second device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.

7. A subflow establishment method applied to a first device, the first device comprising a first network interface card and at least one second network interface card, the first network interface card is a network interface card currently used by the first device, the method comprising: determining, by the first device, an identifier of an operator whose network is accessed by each of the at least one second network interface card; sending, by the first device, a packet to a first Internet Protocol (IP) address of a second device by using the first network interface card to establish a main subflow of a multipath connection between the first device and the second device, wherein an operator whose network is accessed by the first network interface card is the same as an operator corresponding to the first IP address; receiving, by the first device from the second device by using the main subflow, at least one second IP address and an identifier of an operator corresponding to each of the at least one second IP address, wherein the at least one second IP address is an IP address other than the first IP address of the second device; and establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address, wherein an operator whose network is accessed by a second network interface card used by each of the at least one other subflow is the same as an operator corresponding to a second IP address used by the subflow, wherein each of the at least one second network interface card corresponds to an IP address of the first device, and the establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address comprises: determining, by the first device, at least one IP address pair by matching the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address, wherein an operator whose network is accessed by a second network interface card corresponding to an IP address of the first device in each of the at least one IP address pair is the same as an operator corresponding to a second IP address in the IP address pair, and establishing, by the first device, at least one other subflow that is in a one-to-one correspondence with the at least one IP address pair, wherein the at least one IP address pair belongs to networks of a same type.

8. The method according to claim 7, wherein the establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address comprises: determining, by the first device by matching the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address, a second IP address accessed by each of the at least one second network interface card, wherein an operator corresponding to the second IP address corresponding to each of the at least one second network interface card is the same as the operator whose network is accessed by the second network interface card; and sending, by the first device by using the at least one second network interface card, a packet to the second IP address corresponding to each of the at least one second network interface card, to establish the at least one other subflow.

9. The method according to claim 7, wherein the establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address comprises: obtaining, by the first device, at least one combination, wherein each of the at least one combination indicates a combination consisting of one of the at least one second network interface card and one of the at least one second IP address; and if an operator whose network is accessed by the second network interface card indicated by each of the at least one combination is the same as an operator corresponding to the second IP address indicated by the combination, establishing one other subflow of the multipath connection by using the combination of the second network interface card and the second IP address; or if an operator whose network is accessed by the second network interface card indicated by each of the at least one combination is different from an operator corresponding to the second IP address indicated by the combination, prohibiting establishment of a subflow of the multipath connection by using the combination of the second network interface card and the second IP address.

10. The method according to claim 7, wherein the establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address comprises: establishing, by the first device, at least one subflow based on the at least one second network interface card and the at least one second IP address, wherein the at least one subflow comprises the at least one other subflow; and removing, by the first device, by matching the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address, a subflow that does not meet a requirement in the at least one subflow, wherein an operator whose network is accessed by a second network interface card used by the subflow that does not meet the requirement is different from an operator corresponding to a second IP address used by the subflow that does not meet the requirement.

11. The method according to claim 7, wherein the method further comprises: obtaining, by a multipath transmission protocol stack of the first device, the first IP address of the second device from an application layer of the first device.

12. A device operating as a first device configured to establish a subflow comprising: a processing circuit; a communications interface; and a storage medium, wherein the storage medium stores an instruction, the communications interface is configured to exchange information with another device according to the instruction delivered by the processing circuit, the processing circuit configured to run the instruction in the storage medium to perform operations comprising: determining, an identifier of an operator whose network is accessed by each of a plurality of network interface cards of the first device; determining, a plurality of Internet Protocol (IP) addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device; and establishing, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein the plurality of first subflows are subflows of a multipath connection between the first device and the second device, and an operator whose network is accessed by a network interface card that is of the first device and that is used by each of the plurality of first subflows is the same as an operator corresponding to an IP address that is of the second device and that is used by the first subflow, wherein each of the plurality of network interface cards of the first device corresponds to an IP address of the first device, and the establishing, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: determining, a plurality of IP address pairs by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card corresponding to an IP address of the first device in each of the plurality of IP address pairs is the same as an operator corresponding to an IP address of the second device comprised in the IP address pair; and establishing, a plurality of first subflows that are in a one-to-one correspondence with the plurality of IP address pairs, wherein the plurality of IP address pairs belong to networks of a same type.

13. The device according to claim 12, wherein the establishing, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: determining, by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, an IP address that is of the second device and that corresponds to each of the plurality of network interface cards, wherein an operator corresponding to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards is the same as the operator whose network is accessed by the network interface card; and sending, by using the plurality of network interface cards, a packet to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards, to establish the plurality of first subflows.

14. The device according to claim 12, wherein the establishing, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: obtaining, a plurality of combinations, wherein each of the plurality of combinations indicates a combination consisting of one of the plurality of network interface cards and one of the plurality of IP addresses; and if an operator whose network is accessed by the network interface card indicated by each of the plurality of combinations is the same as an operator corresponding to the IP address indicated by the combination, establishing one first subflow by using the combination of the network interface card and the IP address; or if an operator whose network is accessed by the network interface card indicated by each combination is different from an operator corresponding to the IP address indicated by the combination, prohibiting establishment of a subflow by using the combination of the network interface card and the IP address.

15. The device according to claim 12, wherein the establishing, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: establishing, a plurality of subflows based on the plurality of network interface cards and the plurality of IP addresses of the second device, wherein the plurality of subflows comprise the plurality of first subflows; and removing, all second subflows in the plurality of subflows by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card that is of the first device and that is used by the second subflow is different from an operator corresponding to an IP address that is of the second device and that is used by the second subflow.

16. The device according to claim 12, wherein the determining, a plurality of IP addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: locally obtaining, by a multipath transmission protocol stack of the first device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.

17. The device according to claim 12, wherein the determining, a plurality of IP addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: receiving, from the second device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Samdanis (WO 2015/118020, included in IDS submitted in parent case i.e. US App. 17/126,799; now US PAT 11,419,171).


Regarding Claim 1,
A subflow establishment method comprising: 

establishing, by a first device, a plurality of first subflows based on an identifier of an operator whose network is accessed by each of a plurality of network interface cards and an identifier of an operator corresponding to each of a plurality of IP addresses of a second device, wherein, the plurality of first subflows are subflows of a multipath connection between the first device and the second device [Samdanis: p. 2 / lines 7-17; generally, MPTCP creates multiple sub-flows between two MPTCP aware endpoints using either one of the following methods: (1) sub-flows are created pair-wise between available IP addresses; from all active Network interface Cards (NICs) with an IP address of an end-point device sub-flows are created to all advertised IP addresses of the peer endpoint; (2) sub-flows are created pair-wise between available ports; with an MPTCP aware end-point the number of ports can be specified to allow sub-flows per the same IP address to pair-wise combine with all advertised IP addresses of the peer end-point; p. 8 / lines 24-30; a multipath, e.g. MPTCP, sub-flow seeding token extension is provided that allows an operator to signal a client to open new subflows for a specific connection; advantageously, a token (that could carry an address and port) is injected on the fly into the multipath header of incoming packets of a selected connection; the sub-flow may be created either with an existing IP address and a new port, or a new IP address plus port is provided; this token would affect only the connection where it got inserted into; p. 9 / lines 3-5; the access point/base station MAC scheduler on the user terminal may signal the availability of one or multiple additional carriers to the multipath layer with said tokens], and 

wherein, an operator whose network is accessed by a network interface card that is of the first device and that is used by each of the plurality of first subflows is the same as an operator corresponding to an IP address that is of the second device and that is used by the first subflow [Samdanis: same operator == token as signal by access point; second device == access point; p. 8 / lines 32-34; the tokens may be employed by the MAC scheduler of the access point to signal the availability of one or more newly established carriers to the multipath layer, in order to trigger the creation of additional sub-flows; p. 9 / lines 3-5; the access point/base station MAC scheduler on the user terminal may signal the availability of one or multiple additional carriers to the multipath layer with said tokens.

Regarding Claim 2,
wherein, each of the plurality of network interface cards of the first device corresponds to an IP address of the first device, and the establishing, by the first device, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: 

determining, by the first device, a plurality of IP address pairs by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device [Samdanis: p. 8 / lines 24-30; a multipath, e.g. MPTCP, sub-flow seeding token extension is provided that allows an operator to signal a client to open new subflows for a specific connection; advantageously, a token (that could carry an address and port) is injected on the fly into the multipath header of incoming packets of a selected connection; the sub-flow may be created either with an existing IP address and a new port, or a new IP address plus port is provided; this token would affect only the connection where it got inserted into; p. 9 / lines 3-5; the access point/base station MAC scheduler on the user terminal may signal the availability of one or multiple additional carriers to the multipath layer with said tokens], 

wherein an operator whose network is accessed by a network interface card corresponding to an IP address of the first device in each of the plurality of IP address pairs is the same as an operator corresponding to an IP address of the second device comprised in the IP address pair [Samdanis: same operator == token as signal by access point; second device == access point; p. 8 / lines 32-34; the tokens may be employed by the MAC scheduler of the access point to signal the availability of one or more newly established carriers to the multipath layer, in order to trigger the creation of additional sub-flows; p. 9 / lines 3-5; the access point/base station MAC scheduler on the user terminal may signal the availability of one or multiple additional carriers to the multipath layer with said tokens]; and 

establishing, by the first device, a plurality of first subflows that are in a one-to-one correspondence with the plurality of IP address pairs [Samdanis: p. 2 / lines 10-13; (1) sub-flows are created pair-wise between available IP addresses; from all active Network interface Cards (NICs) with an IP address of an end-point device sub-flows are created to all advertised IP addresses of the peer endpoint].

Regarding Claim 3,
wherein, the establishing, by the first device, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: 

determining, by the first device by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, an IP address that is of the second device and that corresponds to each of the plurality of network interface cards, wherein an operator corresponding to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards is the same as the operator whose network is accessed by the network interface card [Samdanis: same operator == token as signal by access point; second device == access point; p. 8 / lines 24-30; a multipath, e.g. MPTCP, sub-flow seeding token extension is provided that allows an operator to signal a client to open new subflows for a specific connection; advantageously, a token (that could carry an address and port) is injected on the fly into the multipath header of incoming packets of a selected connection; the sub-flow may be created either with an existing IP address and a new port, or a new IP address plus port is provided; this token would affect only the connection where it got inserted into; p. 8 / lines 32-34; the tokens may be employed by the MAC scheduler of the access point to signal the availability of one or more newly established carriers to the multipath layer, in order to trigger the creation of additional sub-flows; p. 9 / lines 3-5; the access point/base station MAC scheduler on the user terminal may signal the availability of one or multiple additional carriers to the multipath layer with said tokens]; and 

sending, by the first device by using the plurality of network interface cards, a packet to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards, to establish the plurality of first subflows [Samdanis: p. 2 / lines 11-13, 19-20; from all active Network interface Cards (NICs) with an IP address of an end-point device sub-flows are created to all advertised IP addresses of the peer endpoint; further, sub-flows can be dynamically created or removed depending on the available wireless carriers and interfaces as well as on the available active NICs]. 
Note:
Subflow creation means exchange of a packet has at least taken place.

Regarding Claim 4,
wherein, the establishing, by the first device, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: 

obtaining, by the first device, a plurality of combinations, wherein each of the plurality of combinations indicates a combination including one of the plurality of network interface cards and one of the plurality of IP addresses [Samdanis: p. 2 / lines 28-29; a mobile terminal would need to obtain a different IP address associated with each wireless access, and/or radio carrier depending on the implementation; p. 2 / lines 10-13; (1) sub-flows are created pair-wise between available IP addresses; from all active Network interface Cards (NICs) with an IP address of an end-point device sub-flows are created to all advertised IP addresses of the peer endpoint]; and 

when an operator whose network is accessed by the network interface card indicated by each of the plurality of combinations is the same as an operator corresponding to the IP address indicated by the combination, establishing one first subflow by using the combination of the network interface card and the IP address; or when an operator whose network is accessed by the network interface card indicated by each combination is different from an operator corresponding to the IP address indicated by the combination, prohibiting establishment of a subflow by using the combination of the network interface card and the IP address [Samdanis: same operator == token as signal by access point; second device == access point; p. 8 / lines 24-30; a multipath, e.g. MPTCP, sub-flow seeding token extension is provided that allows an operator to signal a client to open new subflows for a specific connection; advantageously, a token (that could carry an address and port) is injected on the fly into the multipath header of incoming packets of a selected connection; the sub-flow may be created either with an existing IP address and a new port, or a new IP address plus port is provided; this token would affect only the connection where it got inserted into; p. 8 / lines 32-34; the tokens may be employed by the MAC scheduler of the access point to signal the availability of one or more newly established carriers to the multipath layer, in order to trigger the creation of additional sub-flows; p. 9 / lines 3-5; the access point/base station MAC scheduler on the user terminal may signal the availability of one or multiple additional carriers to the multipath layer with said tokens].

Regarding Claim 6,
wherein, the determining, by the first device, the plurality of IP addresses of a second device and the identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises:

locally obtaining, by a multipath transmission protocol stack of the first device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device [Samdanis: p. 2 / lines 28-29; a mobile terminal would need to obtain a different IP address associated with each wireless access, and/or radio carrier depending on the implementation; p. 2 / lines 10-13; (1) sub-flows are created pair-wise between available IP addresses; from all active Network interface Cards (NICs) with an IP address of an end-point device sub-flows are created to all advertised IP addresses of the peer endpoint; p. 8 / lines 24-30; a multipath, e.g. MPTCP, sub-flow seeding token extension is provided that allows an operator to signal a client to open new subflows for a specific connection; advantageously, a token (that could carry an address and port) is injected on the fly into the multipath header of incoming packets of a selected connection].

Regarding Claim 7,
wherein, the determining, by the first device, the plurality of IP addresses of a second device and the identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: 

receiving, by the first device from the second device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device [Samdanis: p. 8 / lines 24-30; a multipath, e.g. MPTCP, sub-flow seeding token extension is provided that allows an operator to signal a client to open new subflows for a specific connection; advantageously, a token (that could carry an address and port) is injected on the fly into the multipath header of incoming packets of a selected connection].


Regarding claims 8-11 and 13, which recite the same claim limitations as those in claims 1-4 and 6 above, the same rationale of rejection as presented in claims 1-4 and 6 is applicable.

Regarding claims 14-17 and 19-20, which recite the same claim limitations as those in claims 1-4 and 6-7 above, the same rationale of rejection as presented in claims 1-4 and 6-7 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Samdanis in view of Singh (US 2015/0156122).

Regarding Claim 5,
wherein, the establishing, by the first device, the plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: 

establishing, by the first device, a plurality of subflows based on the plurality of network interface cards and the plurality of IP addresses of the second device, wherein the plurality of subflows comprise the plurality of first subflows [Samdanis: p. 2 / lines 28-29; a mobile terminal would need to obtain a different IP address associated with each wireless access, and/or radio carrier depending on the implementation; p. 2 / lines 10-13; (1) sub-flows are created pair-wise between available IP addresses; from all active Network interface Cards (NICs) with an IP address of an end-point device sub-flows are created to all advertised IP addresses of the peer endpoint]; and 

Samdanis teaches that sub-flows can be dynamically created or removed depending on the available wireless carriers and interfaces as well as on the available active NICs [Samdanis: p. 2 / lines 19-20].

However, Samdanis does not explicitly teach removing … all second subflows in the plurality of subflows … wherein an operator whose network is accessed by a network interface card … is different from an operator … used by the second subflow.

Singh teaches:
removing, by the first device, all second subflows in the plurality of subflows by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card that is of the first device and that is used by the second subflow is different from an operator corresponding to an IP address that is of the second device and that is used by the second subflow [Singh: 0093; a sub-flow can be defined as a connection between two communicating nodes using IP addresses; flow can contain many sub-flows; if any of the IP addresses change, the sub-flow is interrupted and reconfigured (e.g., stopped and/or migrated); 0095; the NCF (network control function) 207 can enable, for example, routing table control, multi-homing, mobility, and multipath functionalities; 0096; in multi-homing, there is a one-to-one correspondence between flow and interface; 0100; in multipath case, a flow can have multiple sub-flows having different interfaces resulting in a one-to-many relationship between a flow and the device interfaces; 0097; the NCF 207 enables three kinds of mobility--Terminal, Network and Session; the mobility can be homogeneous, within the same technology, or heterogeneous, across technologies (inter-technology); terminal mobility refers to user equipment (UE) moving from one network to another; 0104; these HIT (Host Identity Tag) tags can be used as NCF identifiers 807 (in FIG. 8), and to support IPv6 namespace, HIT tags can be 128 bit long and to support IPv4 transport protocols, HIT tags can be 32 bit long; 0011; one or more sub-flows identified by at least one IP address that is interrupted and reconfigured in the event of a mobility event]. 
Note:
Mobility event (e.g. in part A of FIG. 4A-4B, the UE is using LTE interface and in part B of FIG. 4A-4B all the traffic moves to Wi-Fi) leads to change of IP addresses, which means stopped sub-flow.

Regarding claim 12, which recites the same claim limitations as those in claim 5 above, the same rationale of rejection as presented in claim 5 is applicable.

Regarding claim 18, which recites the same claim limitations as those in claim 5 above, the same rationale of rejection as presented in claim 5 is applicable.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tremblay (US 2012/0331160) teaches that the load balancing server 150 associates the SYN+MP_JOIN packet 122 with the existing session with the server 30 (Block 124) and responds with a SYN/ACK+MP_JOIN packet 126 including token A, which was previously supplied by the client device 12.  After establishment of the second sub-flow, TCP packets can be sent between the client device 12 and the load balancing server 150 on either sub-flow [Tremblay: 0056].
Dion (US 2020/0245162) teaches that an example embodiment for switching an APN of a wireless WAN connection of a multipath connection is presented with respect to FIG. 6 [Dion: 0106].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468